Citation Nr: 1600691	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel



INTRODUCTION

The Veteran had active service from January 2004 to March 2006.  The appellant is the daughter of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the appellant's representative dated in December 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the appellant's claim on appeal is decided. 

The Veteran died on March [redacted], 2009. The autopsy report lists the Veteran's cause of death as accidental mixed drug toxicity. At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, and tinnitus, rated as 10 percent disabling. The appellant claims that the Veteran's service-connected PTSD caused or contributed to the Veteran's death. She indicated that his substance abuse started in service, and progressed following service as a means to self-medicate his PTSD. 
The record indicates that the Veteran had a history of substance abuse along with diagnoses of PTSD and bipolar disorder. The Veteran's DD-214 indicates that he received a general discharge under honorable conditions for misconduct (drug abuse). The Board notes the RO has not conducted development to obtain the Veteran's official military personnel file (OMPF). As the Veteran's OMPF may contain information relevant to the appellant's claim for service connection for the cause of the Veteran's death, to specifically include information pertaining to the circumstances surrounding his discharge in service for drug abuse, the Board finds that the Veteran's OMPF must be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Undertake appropriate development to obtain the
   Veteran's official military personnel file (OMPF). If 
   any requested records are not available, the record 
   should be annotated to reflect such and the appellant 
   notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the claim. If the benefit sought
   remains denied, the appellant and her representative 
   should be furnished a supplemental statement of the 
   case and be afforded the requisite opportunity to 
   respond. The case should then be returned to the 
   Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




